   Case: 2:19-cv-00305-CMV Doc #: 29 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 112




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         :    Case No. 2:19-cv-305
                                                   :
                      Plaintiff,                   :
                                                   :    MAGISTRATE JUDGE VASCURA
                    v.                             :
                                                   :
 ONE HUNDRED THIRTY THOUSAND                       :
 AND 00/100 DOLLARS ($130,000.00) IN               :
 UNITED STATES CURRENCY, et al.,                   :
                                                   :
                      Defendants.                  :


                  DEFAULT JUDGMENT AGAINST MOHAMED OMAR

       This matter comes before the Court on the United States’ Motion for entry of a Default

Judgment against Mohamed Omar pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure. (ECF No. 28.) After a thorough review of the record, the Court finds the following:

       That on January 31, 2019, the United States filed a verified Complaint for Forfeiture In

Rem in the present action seeking the forfeiture of One Hundred Thirty Thousand and 00/100

Dollars ($130,000.00) in United States Currency (Defendant One), and Sixty Thousand and 00/100

Dollars ($60,000.00) in United States Currency (Defendant Two) (ECF No. 1);

       That this action was brought to enforce the provisions of 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter;

       That process was duly issued herein and returned according to law (ECF No. 4);
   Case: 2:19-cv-00305-CMV Doc #: 29 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 113




       That notice of the civil forfeiture action against the defendants was given according to law

(ECF No. 5, 6, 20);

       That Bilal Abdulkadir and Fuad Omer have filed timely claims and answers asserting an

interest in the defendants (ECF No. 8, 9, 11, 13);

       That Mohamed Omar, having received written notice of this action (ECF No. 20) has not

filed a claim or requested an extension of the filing deadline;

       That the Clerk of this Court issued an Entry of Default against Mohamed Omar on March

17, 2020, for failure to plead or otherwise defend as required by law (ECF No. 22);

       That, to date, potential claimant Mohamed Omar has failed to file a claim to the defendants

or an answer to the complaint;

       That Mohamed Omar’s time to do so has expired; and

       That this Court has jurisdiction pursuant to 21 U.S.C. § 881(a)(6), 28 U.S.C. § 1345, and

28 U.S.C. § 1355.

       NOW THEREFORE, based upon the above findings, and the Court being otherwise fully

advised in the matter, it is hereby ORDERED, ADJUDGED, AND DECREED that in

accordance with Rule 55(b)(2) of the Federal Rules of Civil Procedure, a default judgment is

hereby entered against Mohamed Omar for failure to plead or otherwise defend as required by law.


       IT IS SO ORDERED.



                                               /s/ Chelsey M. Vascura
                                              CHELSEY M. VASCURA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
